Exhibit 10.1

SEVENTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Agreement”),
dated as of November 16, 2017, is made and entered into by and among SCM
SPECIALTY FINANCE OPPORTUNITIES FUND, L.P., a Delaware limited partnership
(“Lender”) and TRANS-LUX CORPORATION, a Delaware corporation (“Trans-Lux”),
TRANS-LUX DISPLAY CORPORATION, a Delaware corporation (“TDC”), TRANS-LUX MIDWEST
CORPORATION, an Iowa corporation (“TMC”), TRANS-LUX ENERGY CORPORATION, a
Connecticut corporation (“TEC”, and together with Trans-Lux, TDC, and TMC,
individually and collectively, “Borrower”).

WHEREAS, Borrower and Lender are parties to that certain Credit and Security
Agreement dated as of July 12, 2016 (as the same may from time to time be
amended, restated, supplemented or otherwise modified, collectively, the “Credit
Agreement”), pursuant to which, subject to the terms and conditions set forth
therein, Lender has made certain credit facilities available to Borrower.  The
Credit Agreement and all instruments, documents and agreements executed in
connection therewith, or related thereto are referred to herein collectively as
the “Existing Loan Documents.”

WHEREAS, Borrower has requested and Lender has agreed to, among other things,
amend the terms and conditions of the Existing Loan Documents pursuant to the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1.                  Defined Terms.  Initially capitalized terms used herein and
not defined herein that are defined in the Credit Agreement shall have the
meanings assigned to them in the Credit Agreement (as amended hereby).

2.                  Amendment to Credit Agreement.  The Credit Agreement is
hereby amended as follows:

(a)                The following defined term contained in Section 1.2 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Revolving Loan Commitment Amount” shall be $3,000,000, plus such increases as
may be made pursuant to Section 2.1(a)(ii).

1 

--------------------------------------------------------------------------------





3.                  Representations and Warranties.  Borrower represents and
warrants to Lender that, before and after giving effect to this Agreement:

(a)                All warranties and representations made to Lender under the
Credit Agreement and the Loan Documents are accurate in all material respects on
and as of the date hereof as if made on and as of the date hereof, before and
after giving effect to this Agreement.

(b)               The execution, delivery and performance by each Credit Party
of this Agreement and any assignment, instrument, document, or agreement
executed and delivered in connection herewith and the consummation of the
transactions contemplated hereby and thereby (i) have been duly authorized by
all requisite action of the appropriate Credit Party and have been duly executed
and delivered by or on behalf of such Credit Party; (ii) do not violate any
provisions of (A) applicable law, statute, rule, regulation, ordinance or
tariff, (B) any order of any Governmental Authority binding on any Credit Party
or any of the Credit Parties’ respective properties the effect of which would
reasonably be expected to have a Material Adverse Effect, or (C) the certificate
of incorporation or bylaws (or any other equivalent governing agreement or
document) of each Credit Party, or any agreement between any Credit Party and
its shareholders, members, partners or equity owners or among any such
shareholders, members, partners or equity owners; (iii) are not in conflict
with, and do not result in a breach or default of or constitute an Event of
Default, or an event, fact, condition, breach, Default or Event of Default
under, any indenture, agreement or other instrument to which any Credit Party is
a party, or by which the properties or assets of any Credit Party are bound, the
effect of which would reasonably be expected to have a Material Adverse Effect;
(iv) except as set forth herein, will not result in the creation or imposition
of any Lien of any nature upon any of the properties or assets of any Credit
Party, and (v) do not require the consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or Credit
Party unless otherwise obtained.

(c)                This Agreement and any assignment, instrument, document, or
agreement executed and delivered in connection herewith constitutes the legal,
valid and binding obligation of each respective Credit Party, enforceable
against such Credit Party in accordance with its respective terms.

(d)               No Default or Event of Default has occurred and is continuing
or would exist under the Credit Agreement or any of the Loan Documents, before
and after giving effect to this Agreement.

4.                  Conditions Precedent.  The amendment set forth in Section 2
shall be effective upon completion of the following conditions precedent (with
all documents to be in form and substance satisfactory to Lender and Lender’s
counsel):

(a)                Lender shall have received this Agreement duly executed by
Borrower;

(b)               Payment of all fees, charges and expenses payable to Lender on
or prior to the date hereof, if any, and an amendment fee which Borrower hereby
agrees Lender has fully earned as of the date hereof in an amount equal to Ten
Thousand and No/100 Dollars ($10,000.00); and

(c)                Borrower shall have executed and/or delivered such additional
documents, instruments and agreements as requested by Lender.

2

--------------------------------------------------------------------------------



 

5.                  Miscellaneous.

(a)                Reference to the Effect on the Credit Agreement.  Upon the
effectiveness of this Agreement, each reference in (i) the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import or
(ii) the other Loan Documents to “the Credit Agreement” shall mean and be a
reference to the Credit Agreement as amended by this Agreement.

(b)               Ratification.  Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the Loan Documents effective as of the date hereof.

(c)                Release.  By execution of this Agreement, Borrower
acknowledges and confirms that Borrower does not have any actions, causes of
action, damages, claims, obligations, liabilities, costs, expenses and/or
demands of any kind whatsoever, at law or in equity, matured or unmatured,
vested or contingent arising out of or relating to this Agreement, the Credit
Agreement or the other Loan Documents against any Released Party (as defined
below), whether asserted or unasserted.  Notwithstanding any other provision of
any Loan Document, to the extent that such actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and/or demands may exist,
Borrower voluntarily, knowingly, unconditionally and irrevocably, with specific
and express intent, for and on behalf of itself, its managers, members,
directors, officers, employees, stockholders, Affiliates, agents,
representatives, accountants, attorneys, successors and assigns and their
respective Affiliates (collectively, the “Releasing Parties”), hereby fully and
completely releases and forever discharges Lender, its Affiliates and its and
their respective managers, members, officers, employee, Affiliates, agents,
representatives, successors, assigns, accountants and attorneys (collectively,
the “Indemnified Persons”) and any other Person or insurer which may be
responsible or liable for the acts or omissions of any of the Indemnified
Persons, or who may be liable for the injury or damage resulting therefrom
(collectively, with the Indemnified Persons, the “Released Parties”), of and
from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties, arising out of or relating to
this Agreement, the Credit Agreement and the other Loan Documents which
Releasing Parties ever had or now have against any Released Party, including,
without limitation, any presently existing claim or defense whether or not
presently suspected, contemplated or anticipated.

(d)               Security Interest.  Borrower hereby confirms and agrees that
all security interests and liens granted to Lender continue in full force and
effect and shall continue to secure the Obligations.  All Collateral remains
free and clear of any liens other than liens in favor of Lender and Permitted
Liens.  Nothing herein contained is intended to in any way impair or limit the
validity, priority and extent of Lender’s existing security interest in and
liens upon the Collateral.

(e)                Costs and Expenses.  Borrower agrees to pay on demand all
usual and customary costs and expenses of Lender and/or its Affiliates in
connection with the preparation, execution, delivery and enforcement of this
Agreement and all other agreements and instruments executed in connection
herewith, including, without limitation (i) reasonable attorneys’ fees and
expenses of Lender’s counsel and (ii) all costs and expenses of Lender
(including reasonable attorneys’ fees and expenses) in connection with Lender’s
counsel performing searches on or about the date hereof in connection with
Lender’s rights under Section 2.10(e) of the Credit Agreement.

3

--------------------------------------------------------------------------------



 

(f)                GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS.

(g)               Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same respective
agreement.  Signatures sent by facsimile or electronic mail shall be deemed
originals for all purposes and shall bind the parties hereto.

(h)               Loan Document.  This Agreement and any assignment, instrument,
document, or agreement executed and delivered in connection with or pursuant to
this Agreement shall be deemed to be a “Loan Document” under and as defined in
the Credit Agreement for all purposes.

[Signature Pages Follow.]

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first hereinabove written.

 

BORROWER:

TRANS-LUX CORPORATION, a Delaware corporation

TRANS-LUX DISPLAY CORPORATION, a Delaware corporation

TRANS-LUX MIDWEST CORPORATION, an Iowa corporation

TRANS-LUX ENERGY CORPORATION, a Connecticut corporation

By:

/s/ Todd Dupee

Name: 

Todd Dupee

Title:

Vice President and Controller

 

 

 

As Vice President and Controller of each of the

above entities and, in such capacity, intending by

this signature to legally bind each of the above entities

 

 

Signature Page to Seventh Amendment to Credit and Security Agreement

 

5

--------------------------------------------------------------------------------



 

 


LENDER:

SCM SPECIALTY FINANCE

OPPORTUNITIES FUND, L.P., a Delaware limited partnership

By:

/s/ Melinda Franek

Name:

Melinda Franek

Title:

Authorized Signatory

 

Signature Page to Seventh Amendment to Credit and Security Agreement

 

6